PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/836,238
Filing Date: 8 Dec 2017
Appellant(s): Sengupta, Kuntal



__________________
Matthew T. Currie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 08/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 24-25, 28-38, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050058337 to Fujimura (“Fujimura”) in view of Xiao, Qinghan, and Xue Dong Yang. "A facial presence monitoring system for information security." Computational Intelligence in Biometrics: Theory, Algorithms, and Applications, 2009. CIB 2009. IEEE Workshop on. IEEE, 2009 (“Xiao”) and further in view of US 7120278 to Sukegawa (“Sukegawa”) also cited in an IDS.
This rejection is consistent with the PTAB decision and guidance issued on 09/28/2017 (“PTAB”) for Application 13920613 to which the present application claims priority.


(2) Response to Argument
General Response:
The claim is pertinently directed to using a depth camera to detect and authenticate a user’s face within a particular depth region from the camera and excluding faces beyond the depth region from detection.  See Specification Fig. 1.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fujimura teaches substantively similar features, in excluding faces outside the depth region.  See Fujimura Fig. 1A below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

  
This rejection is consistent with the PTAB decision and guidance issued on 09/28/2017 for Application 13920613 to which the present application claims priority.  PTAB has affirmed that another reference, Sukegawa (now a secondary reference), teaches the claimed inventions (signaling a walkaway event when a user is no longer in the detection zone), but reversed some of the dependent claims because prior art was not cited to address presence of multiple faces in the image or presence of faces outside of a depth boundary.  Fujimura, now a primary reference, was cited to address those issues directly.  Finally, Xiao is cited to teach that face authentication can be used to log a user off as well as on.
The three references indicate that it was known that a user face authentication can be used to log a user on or off, and that in performing face detection, it was known to exclude faces outside of the detection depth from user authentication.
For these reasons, the rejections should be affirmed.

Response to Specific Arguments:
On Pages 8-9, Appellant argues, in pertinent part:  “That is, Appellant's claims expressly require (1) measurement of distances to detected faces, even those located beyond the depth boundary, and (2) exclusion of those detected faces that are disposed at distances beyond the depth boundary, based on those measurements made by the depth-sensing camera. … Rather, Fujimura can only measure and record depth information for objects within the depth window …”
Examiner notes that Appellant’s claim construction is incorrect.
Claim 24 recites:  “(b) using a depth-sensing camera system co-located with the operator terminal to acquire a series of images of one or more objects within the detection zone; (c) using the depth-sensing camera to measure distances from the operator terminal to the one or more objects in the series of images; (d) computationally determining whether any of the one or more objects within the detection zone is a face”
Thus, the claim only measures distances to objects and detects faces within the detection zone.   
By Appellant’s own admission, Fujimura teaches this feature.  Specifically, Fujimura “eliminates background clutter by setting Dmax immediately behind the target 104 being imaged (i.e., ignores the presence of any object 108 beyond the Dmax depth)” in Paragraph 37 and Fig. 1A above.

Claim 24 additionally recites, “excluding detected faces disposed at distances, measured using the depth-sensing camera, which are beyond the depth boundary,” 
But, the claim does not detect faces beyond the depth boundary of the detection zone, as noted in the limitations above.  Thus, exclusion of the detected faces beyond the depth boundary is performed by not detecting them in the first place, just as in Fujimura.

On Page 11, Appellant substantively argues:  “Fujimura does not teach or suggest that his depth window 108 is related to user interaction with any system, or that objects within depth window 108 are capable of system interaction while those outside of the depth window are not, as claim 24 explicitly requires.”
Examiner notes that this statement is incorrect.
The very premise of Fujimura is that “Pose estimation is a key component for many areas of real-time computer vision such as Human-Computer Interaction.”  Fujimura, Paragraph 3.  
Xiao and Sukegawa are additionally cited for the particular examples of human computer interactions based on face detection that are relevant to the present claims.

On Page 12, Appellant substantively argues:  “Independent claim 24 also requires tracking the distance from the operator terminal to the detected face and, when the distance extends beyond the depth boundary, signaling a walk-away event to prevent unauthorized use of the operator terminal. In the Office Action, the Examiner again cites paragraph [0037] of Fujimura, stating that "when a face distance is tracked to move outside of Dmax depth boundary, it is no longer identified as an interacting user, which embodies a walk-away event."32 In doing so, the Examiner clearly misconstrues the cited portion of Fujimura. … As emphasized above, in order to eliminate background clutter, Fujimura's system precludes measurement of distances beyond its depth window 108.”
Appellant again presumes that the claim detects faces and measures distances beyond the depth window.  This is incorrect, as noted above.  
Claim 24 detects and tracks the distance to faces inside the detection zone, but once the face is outside the detection zone, the user no longer detected or tracked.  This is the claimed embodiment of signaling a walkaway event.
Fujimura performs the same embodiment:  “Once a face has been detected, the face region is tracked” Fujimura, Paragraph 8 and Figs. 2.  “ignores the presence of any object 108 beyond the Dmax depth” Fujimura, Paragraph 37 and Fig. 1A.
Further, Xiao was cited for the specific application of such face tracking:  “The system will log the user off the computer when the user’s face disappears ...” Xiao, Page 1, Column 2, third paragraph, and Fig. 2.  
Thus prior art teaches to log the user off when a user’s face is not in the detection zone, i.e. signaling a walkaway event.

On Page 13, Appellant argues regarding Claim 25:  “Thus, Fujimura does not and cannot utilize distances measured by the depth-sensing camera to discriminate between the operator and background objects as claim 25 requires.”
As noted above, the claims do not measure distances to background objects outside the detection zone.

On pages 14-15, regarding Claim 28, Appellant substantively argues that “Sukegawa' s system is incapable of processing multiple faces in the same image,”  “Fujimura teaches excluding faces outside of the detection zone,"39 but that is clearly irrelevant to distinguishing between multiple faces within a detection zone,” and Xiao “Xiao' s system can recognize multiple faces but does not distinguish among them based on distance or specifically designate only one as an operator as claim 28 requires.”
Appellant engages in piecemeal analysis of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 28 recites:  “wherein step (d) comprises identifying, among a plurality of faces present within the detection zone, the face closest to the secure system based on distances to the plurality of faces measured using the depth-sensing camera and computationally associating that face with the operator.”  Notably, the claim does not preclude other faces from being associated or authenticated as operators.
Indeed, Fujimura identifies a face closest to the camera “by setting Dmax immediately behind the target 104 being imaged (i.e., ignores the presence of any object 108 beyond the Dmax depth)” in Paragraph 37 and Fig. 1A (reproduced above).
Also true, Fujimura does not detect multiple faces in the detection zone.  
That is why Xiao was cited for the example “user has to be within a specified distance from the camera … if there were multiple faces detected and all of them were authorized users [including the closest face], the system would allow them to carry on their work.”  Xiao, Page 2, Column 1, Paragraphs 4-5 and Page 7, Column 1, Paragraph 1.  
Thus prior art allows either the closest face (Fujimura) or multiple faces within the detection zone (Xiao) to be associated and authenticated.  The claimed feature is obvious.

On Page 16, Appellant argues:  “Claim 29 requires discriminating between faces and two-dimensional images thereof via analysis of relative depth information measured with the depth-sensing camera.  In the Office Action, the Examiner asserts, without any evidence, that such discrimination "is a natural result of using a depth-sensing camera."”
Examiner disagrees.  The Office Action cites to Xiao:  ““an algorithm that may effectively recognize a real 3D face either through dynamic analysis of the video frame sequence or by using two webcams placed at different viewpoints” indicating the use of stereoscopic imaging to record 3D images (i.e. depth sensing), in Xiao, Page 7.  
Fujimura is further cited for capturing 3D images using “Active depth sensing …”  Fujimura, Paragraph 37.  
Thus both the depth-sensing cameras and their application to “recognize a real 3D face” are taught by the prior art.

On page 17, Appellant argues regarding Claim 36:  “Sukegawa only contemplates issuing an alarm in the event that a potential user is not authenticated – not in the event that a face already associated with an operator is tracked to a distance extending beyond a defined depth boundary as required by dependent claim 36.”
Examiner notes that this argument presumes that Claim 24 tracks the distances beyond the depth boundary, which is incorrect, as noted above.  
As further noted above, and cited in Claim 24 “The system will log the user off the computer when the user’s face disappears ...” Xiao, Page 1, Column 2, third paragraph, and Fig. 2.  
PTAB has already affirmed this rejection of this claim language.  See PTAB, Page 9, Claim 24.

On page 18, Appellant argues regarding Claim 37:  “Xiao only teaches logging the user off "after a preset and adjustable time interval" or "when the detected face is different than that of the user who originally logged on." Xiao does not teach or suggest logging an operator out of a secure system based on distance tracking of the operator as claim 37 requires, and the other cited references do not supply what is lacking in Xiao.”
Examiner notes that this argument mischaracterizes Claim 37 and Xiao.
First, Claim 37 recites:  “The method of claim 24, wherein signaling the walk-away event comprises logging the operator out of the secure system.”  This it does not add distance tracking beyond what was discussed for Claim 24.
Second, Xiao was specifically cited in Claim 24 for stating: “The system will log the user off the computer when the user’s face disappears ...” Xiao, Page 1, Column 2, third paragraph, and Fig. 2.  Appellant is not persuasive in omitting this critical language from the argument.

On page 19, Appellant argues regarding Claim 38:  “Moreover, as set forth above, the cited references (and in particular Fujimura) simply do not teach or suggest, and in fact cannot, measure distances to any objects disposed outside of a detection zone as claim 38 requires.”
Examiner notes that this argument and the claimed examples are addressed for Claim 24 above from which Claim 38 depends.

On pages 19-20, Appellant argues regarding Claim 43, substantively:  “The Examiner concedes that Xiao fails to teach displaying a message on the operator terminal requesting all but one person to clear the detection zone, and relies upon Sukegawa to supply this element. But the warning required by claim 43 is incompatible with Xiao, which explicitly requires the ability of multiple authorized users with detected faces "to carry on their work."”
Examiner notes that prior art teaches displaying instructions to the user when there is an authentication problem in the imaged content, such as multiple users, but does not teach the claimed content of the message.  
Thus the feature is not anticipated, but it is obvious:
Sukegawa was cited for displaying instructions to the user to correct the pose and location if the image content represents an authentication problem, such as directing the user to move close or away from the camera.  See Sukegawa, Column 32, lines 1-11.  And Xiao was cited to teach that “how the system behaves toward a mixture of authorized and unauthorized users will be a policy issue.”  Xiao, Page 7, Column 1, Paragraph 1.
It is clear from the prior art that “a mixture of authorized and unauthorized users” in the detection zone represents an authentication problem, and that such a problem can be addressed by displaying instructions to the users to make corresponding corrections.  

Conclusion:
For the above reasons, it is believed that the rejections should be affirmed.

Respectfully submitted,
/Mikhail Itskovich/
Primary Examiner, Art Unit 2483
Conferees:
/JOSEPH G USTARIS/           Supervisory Patent Examiner, Art Unit 2483    

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.